DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 10,2022 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claims 1, 10 and 15, and dependent claims thereof, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum et al. (US 9,949,298, Akoum hereafter) in view of Kim et al. (US 2011/00458387, Kim hereafter) and further in view of Non-Patent Literature (3GPP TS 38.321 V2.0.0 (2017-12), “3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Medium Access Control (MAC) protocol specification (Release 15)”, NPL hereafter)
RE claims 1, 10 and 15, Akoum discloses a method and apparatuses configured to control a first user equipment (UE), the apparatus comprising: one or more processors; and one or more memories operably connected to the one or more processors and storing instructions (Figure 4, 10 and column 21) that, when executed by the one or more processors, perform operations comprising: performing transmission of a first message through a physical random access channel (PRACH) and a physical uplink shared channel (PUSCH), wherein the transmission of the first message includes transmission of a random access preamble through the PRACH (Akoum discloses in Figure 2 a 2-Step RACH procedure by which in the first step a random access preamble and a device identification message are both transmitted first and simultaneously to a base station. Column 6, line 41-42 indicates the preamble resource is the PRACH of the 4 step process. Column 7, lines 13-14, discloses the device identification is message 3 in the 4 step process and carried in the PUSCH. As shown in Figure 2, the 2 step process merely arranges and groups these resources together in the first step.); and performing reception of a second message, in response to the first message, through a physical downlink shared channel (PDSCH) (Figure 2, in the 2-step process a random access response is received along with a contention resolution message. Column 8, line 7-9, identifies the contention resolution as being carried over the PDSCH.)
	Akoum does not explicitly disclose determining an identifier (ID) based on a first symbol of an occasion of the PRACH, a first slot of the occasion of the PRACH, and a frequency of the occasion of the PRACH; and reception of the second message through a physical downlink control channel (PDCCH) and based on an identifier (ID) determined based on an occasion of the PRACH.
	However, Kim teaches reception of the second message through a physical downlink control channel (PDCCH) and based on an identifier (ID) (Random access response is transmitted on a Physical Downlink Shared Channel (PDSCH) and the location of the RAR message in the PDSCH is transmitted on a Physical Downlink Control Channel (PDCCH). The PDCCH further includes a Random Access- RNTI. The RA-RNTI is used on the PDCCH when the RAR messages are transmitted. It unambiguously identifies which time-frequency resource was utilized by the UE to transmit the RAP and thus is used by the UE to decode the PDCCH message containing its assigned information from the ENB.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum with the teachings of Kim since doing so is merely the application of known standards in the art to one another. Akoum is merely silent as to the channel carrying the RAR and the contents therein and Kim provides a teaching that both demonstrates that a PDSCH and PDCCH are both utilized but that the RAR further contains an identifier in the form of a RA-RNTI.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.
Akoum in view of Kim does not explicitly disclose determining the identifier (ID) based on a first symbol of an occasion of the PRACH, a first slot of the occasion of the PRACH, and a frequency of the occasion of the PRACH.
However, NPL teaches determining an identifier (ID) based on a first symbol of an occasion of the PRACH, a first slot of the occasion of the PRACH, and a frequency of the occasion of the PRACH (Section 5.1.3 on pages 14-15 teaches an alternative equation to compute a RA-RNTI associated with the PRACH in which the Random Access Preamble is transmitted. The equation is comprised of “s_id” which is the index of the first OFDM symbol of the specified PRACH, “t_id” which is the index of the first slot of the specified PRACH in a system frame, and “f_id” which is the index of the specified PRACH in the frequency domain.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum in view of Kim with the teachings of NPL since doing so is merely the application of a known standard in the art to the combination. Namely the substitution of one RA-RNTI calculation with an alternative standard.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.
	RE claims 2, 11 and 16, Akoum in view of Kim and further in view of NPL discloses the method of claim 1 and the apparatuses of claims 10 and 15 as set forth above. Note that Kim further teaches wherein the ID is determined based on information included in the first message (Paragraph 13 teaches the RA-RNTI is used on the PDCCH when the RAR messages are transmitted. It unambiguously identifies which time-frequency resource was utilized by the UE to transmit the RAP and thus is used by the UE to decode the PDCCH message containing its assigned information from the ENB.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum with the teachings of Kim since doing so is merely the application of known standards in the art to one another. Akoum is merely silent as to the channel carrying the RAR and the contents therein and Kim provides a teaching that both demonstrates that a PDSCH and PDCCH are both utilized but that the RAR further contains an identifier in the form of a RA-RNTI.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ2d at1396.
	RE claims 3, 12 and 17, Akoum in view of Kim and further in view of NPL discloses the method of claim 1 and the apparatuses of claims 10 and 15 as set forth above. Note that Kim further teaches wherein the ID is a global ID of the apparatus (Paragraph 13 teaches the RA-RNTI is used on the PDCCH when the RAR messages are transmitted. It unambiguously identifies which time-frequency resource was utilized by the UE to transmit the RAP and thus is used by the UE to decode the PDCCH message containing its assigned information from the ENB.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum with the teachings of Kim since doing so is merely the application of known standards in the art to one another. Akoum is merely silent as to the channel carrying the RAR and the contents therein and Kim provides a teaching that both demonstrates that a PDSCH and PDCCH are both utilized but that the RAR further contains an identifier in the form of a RA-RNTI.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19.
	RE claims 4, 13 and 18, Akoum in view of Kim and further in view of NPL discloses the method of claim 1 and the apparatuses of claims 10 and 15 as set forth above. Note that Kim further teaches wherein the ID is related to a time resource of the random access preamble (Paragraph 13 teaches the RA-RNTI is used on the PDCCH when the RAR messages are transmitted. It unambiguously identifies which time-frequency resource was utilized by the UE to transmit the RAP and thus is used by the UE to decode the PDCCH message containing its assigned information from the ENB.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum with the teachings of Kim since doing so is merely the application of known standards in the art to one another. Akoum is merely silent as to the channel carrying the RAR and the contents therein and Kim provides a teaching that both demonstrates that a PDSCH and PDCCH are both utilized but that the RAR further contains an identifier in the form of a RA-RNTI.
	Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Ex Parte Smith, 83 USPQ.2d at 1518-19.
Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Akoum in view of Kim, in view of NPL and further in view of Zhang et al. (US 2013/0201841, Zhang hereafter).
RE claims 5, 14 and 19, Akoum in view of Kim and further in view of NPL discloses the method of claim 1 and the apparatuses of claims 10 and 15 as set forth above. Akoum in view of Kim and further in view of NPL does not explicitly disclose transmitting a hybrid automatic repeat request (HARQ) feedback through a physical uplink control channel (PUCCH) to a base station, based on a resource included in the second message.
However, Zhang teaches transmitting a hybrid automatic repeat request (HARQ) feedback through a physical uplink control channel (PUCCH) to a base station, based on a resource included in the second message (Paragraph 77, a format and resource index of the PUCCH transmission carrying HARQ feedback for at least one PDSCH transmission in a given subframe may be determined from at least one property of at least one PDSCH transmission or its corresponding PDCCH assignment.)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the method and apparatuses of Akoum in view of Kim and further in view of NPL with the teachings of Zhang in order to provide for feedback and retransmission of PDSCH transmissions so as to in turn provide for improved communication reliability.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James P Duffy whose telephone number is (571)270-7516. The examiner can normally be reached Monday-Friday, 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James P Duffy/Primary Examiner, Art Unit 2461